IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 6 WM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
STEVEN SUNEALITIS,                        :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.